Citation Nr: 1703257	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA disability compensation benefits on behalf of the appellant and the minor children of the Veteran and the appellant, in the custody of the appellant.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran who served on active duty from May 2001 to July 2004.  The appellant is the Veteran's estranged spouse and custodian of their two minor children.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

On her August 2011 Form 9, the appellant requested a Board videoconference hearing, which was scheduled for January 2012.  However, she did not appear for the hearing and did not express a desire to reschedule.  In August 2013, the Board remanded the case for further development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations provide for two types of apportionments.  A general apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 if the Veteran's children are not residing with him and he is not reasonably discharging his responsibility for their support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450.

In a March 2011 decision, the RO awarded a general apportionment of the Veteran's benefits to the appellant and her two children because the evidence showed that he was not reasonably discharging his responsibility for their support.    Effective January 1, 2011, the apportionment amount was $120 per month.  Effective December 9, 2021, the date of the Veteran's and appellant's eldest child's (KL's) birthday, the monthly apportionment award was reduced to $90 per month and effective May [redacted], 2023, the date of the Veteran's and appellant's younger child's (LM's) 18th birthday, the award was reduced to $60 per month.

The appellant appealed this decision based on an assertion that the monthly apportionment award was not sufficient for her and her children to avoid economic hardship.  Notably, where hardship is shown to exist, a "special apportionment" between the Veteran and his dependents may be awarded on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2016).  In determining the basis for such a special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee. A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  Id.  

Although the appellant has essentially alleged that she and the children are experiencing economic hardship, to date she has not provided sufficient evidence to substantiate this claim.  In this regard, although she has generally indicated that she receives very little income and that she and the children receive public assistance, in a June 2012 statement, she indicated that she paid childcare expenses so that she could "work for (her) children," without clarifying whether this meant that she was gainfully employed.  Also, while she did identify some specific monthly expenses, including monthly rent, she did not provide sufficient detail to allow VA to compare the appellant's monthly income to her monthly expenses.  Consequently, a remand is required to allow the appellant an additional opportunity to provide a more detailed account of the nature and amount of her monthly expenses and the source or sources and amount of her monthly income.  On remand, the Veteran should also be given an additional opportunity to specify the nature and amount of the Veteran's monthly expenses and the source or sources and amount of his monthly income.  (To date, it does not appear that he has provided VA with this information). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated information concerning whether the Veteran is meeting his child support obligations to the appellant and the two children, KL and LM.  

2.  Ask the appellant to provide an updated and more detailed accounting of the monthly expenses and monthly income applicable to her and the two children of her and the Veteran, KL and LM.  This accounting should include a specific list of these monthly expenses, the monthly cost of each expense and the total monthly cost for of all of these expenses.  This accounting should further include each source of income received by the appellant and the two children, the amount of monthly income received from each of these sources and the combined total monthly income received from all of these sources.

3.  Ask the Veteran to provide a detailed accounting of his monthly expenses and income.  This accounting should include a specific list of his monthly expenses, the monthly cost of each expense and the total monthly cost for of all of these expenses.  This accounting should also include each source of income received by Veteran, the amount of monthly income received from each of these sources and the combined total monthly income received from all of these sources.

4.  Conduct any other development deemed necessary.

5.  Readjudicate the claim, with specific consideration as to whether the appellant is entitled to any additional monthly general or special apportionment of the Veteran's VA disability benefits.   Then, issue an appropriate supplemental statement of the case to both the appellant and the Veteran and provide them an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant or the Veteran until they are notified.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

